Citation Nr: 1432312	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 50 percent prior to July 17, 2012 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1975 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009, May 2009, April 2011, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Following the RO decision granting service connection for PTSD in January 2008, the Veteran requested an increased evaluation for his PTSD, received on April 22, 2008.  In April 2009, the RO reduced the Veteran's evaluation for PTSD from 50 to noncompensable, effective July 1, 2009.  In May 2009, the RO continued the prior determination of reducing the Veteran's PTSD evaluation to noncompensable.  In April 2011, pursuant to the March 2011 Board decision, the RO restored the 50 percent disability rating for PTSD.  In July 2012, the RO granted an increased evaluation of 100 percent for the PTSD, effective July 17, 2012.  

In July 2010, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the rating period prior to July 17, 2012, the Veteran's PTSD has more nearly approximated total occupational and social impairment.

2.  In addition to the 100 percent evaluation for PTSD, the Veteran is also service connection for residuals of post-operative abdominal stab wound scar, involving left rectus muscle, evaluated as 10 percent disabling; and residuals of left ankle injury, post-operative left fifth metatarsal avulsion fracture residuals, and residuals of right rib fracture, all evaluated as noncompensable, which combine to 10 percent, exclusive of the 100 percent evaluation for PTSD.   

3.  TDIU could not be granted separately for the Veteran's other service-connected disabilities without consideration of PTSD.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period prior to July 17, 2012, the criteria for a 100 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  The claim of entitlement to a TDIU has been rendered moot.  38 U.S.C.A.          § 7105 (West 2002); 38 C.F.R. § 4.16 (2013); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Board is granting a 100 percent evaluation for PTSD for the rating period prior to July 17, 2012, which is a complete grant of all benefits sought; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this issue.  

As explained in this decision, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants entitlement to TDIU based on the 100 percent service-connected mental disability; therefore, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

Increased Rating for PTSD Prior to July 17, 2012

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the rating period prior to July 17, 2012, the Veteran's service-connected PTSD is currently evaluated at 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After a review of the lay and medical evidence of record, the Board finds that the Veteran's PTSD results in total social and occupational impairment.  While this alone is a basis for assigning a 100 percent rating without further discussion of the examples provided in the rating criteria, the Board finds that the Veteran's symptomatology has been consistent with persistent delusions and hallucinations, persistent danger of hurting self, including ongoing suicidal ideation, gross impairment in thought process, and inability to secure and maintain substantially gainful employment. 

In an April 2008 letter, the Veteran's VA treating physician stated that the Veteran's overall medical situation, including his PTSD diagnosis, rendered him incapable of engaging in any meaningful vocation.  A May 2008 VA treatment record notes a severe diagnosis for PTSD with psychosis and that a GAF score of 38-40 was assigned.  The treatment record notes that the Veteran reported auditory (hearing soldiers calling "help me" as well as screaming, moaning, and small arms fire), visual (seeing fast moving shadows in periphery and small maggots coming out of animal corpses), and olfactory (smells of dead burning bodies) hallucinations, paranoid delusions, and suicidal ideation with plan.  The Veteran's reports of auditory hallucinations, specifically hearing soldiers calling for help, and suicidal ideation are repeatedly documented in the VA treatment records dated from May 2008 to July 2012.

At December 2008 and May 2011 VA examinations, the VA examiners noted that the Veteran's social adaptability and interactions with others and his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner both appeared to be moderately to considerably impaired.  A GAF score of 53 was assigned at the December 2008 VA examination and a GAF score of 54 was assigned at the May 2011 VA examination.  February 2009 VA treatment records note that the Veteran had inpatient psychiatric care at the Dorn VA Medical Center (VAMC) following a deteriorating emotional status.  The Veteran had been suicidal and driving erratically.  The Veteran was diagnosed with severe major depressive disorder without psychotic features, history of PTSD, and a GAF score of 35 was assigned.  A March 2009 VA treatment record notes that the Veteran exhibited severe psychiatric symptomology that interferes with his ability to function and maintain independence in the community.  A November 2009 VA treatment record notes that the Veteran reported increased auditory and visual hallucinations.    

An April 2011 VA treatment record notes that the Veteran's treating physician stated the Veteran was at maximum benefit from psychotropic medication and appeared totally, and almost certainly permanently, disabled.  The treatment record notes that the Veteran reported inappropriate thought content of people on the television laughing at him and calling him names.  In an April 2011 written statement, the Veteran's VA treating physician stated that the Veteran's overall medical and psychological situation, including PTSD, renders him incapable of engaging in any meaningful vocation without risks and that it was reasonable to assess the Veteran as permanently disabled.  A July 2011 VA treatment record notes that the Veteran continued to have delusions regarding the television.  A November 2011 VA treatment record notes that the Veteran's spouse does not work because she does not believe he can be left at home alone.     

As noted above, the Veteran's symptomatology during the rating period prior to July 17, 2012 has more nearly approximated total social and occupational impairment as reflected by the lay and medical evidence of record.  The Board finds that the Veteran' s symptomatology has been consistent with persistent delusions and hallucinations, persistent danger of hurting self, including ongoing suicidal ideation, gross impairment in thought process, and inability to secure and maintain substantially gainful employment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the PTSD symptomatology causes total occupational and social impairment and more nearly approximates the criteria for a 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  An extraschedular rating under 38 C.F.R. § 3.321(b) (2013) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement is moot for the rating period prior to July 17, 2012.  38 U.S.C.A. § 7104 (West 2002) (no question of law or fact remaining for the Board to decide). 

TDIU

The Veteran contends that a TDIU is warranted as a result of the service-connected PTSD.  See September 2012 representative statement and June 2014 informal hearing presentation.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2013).

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran, pursuant to a July 2012 rating decision and this Board decision, is in receipt of a 100 percent schedular rating for PTSD, the underlying service-connected disability for the TDIU claim, effective from April 22, 2008 (the date of the increased rating claim).

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect (emphasis added).  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

For the period since April 22, 2008, Veteran's other service-connected disabilities are residuals of post-operative abdominal stab wound scar involving left rectus muscle, rated as 10 percent disabling, and residuals of left ankle injury, post-operative left fifth metatarsal avulsion fracture residuals, and residuals of right rib fracture, all rated as noncompensable.  The evidence for that time period does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities other than PTSD.  Nor has the Veteran alleged otherwise.  Specifically at the July 2008 VA scar examination, the Veteran reported while the service-connected scar interfered with his physical training, he had not worked for over a year because of (non-service-connected) diabetes with neuropathy.

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD, his other service-connected disabilities alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating for the period since April 22, 2008, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2013).  As such, the Board finds that the assignment of a total schedular evaluation for PTSD renders the TDIU claim moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 100 percent disability rating for PTSD, for the period prior to July 17, 2012, is granted.

Entitlement to a TDIU is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


